Title: To Thomas Jefferson from John Trimmel, 10 May 1805
From: Trimmel, John,Skeldin, Oddy
To: Jefferson, Thomas


                  
                     May the 10th 1805
                  
                  This is to en form the president of the United States that the en vin Shen of a wheel that runs perpetidle with out wind or warter or Steem that never runs down can be Re pre Sint ed en a Short time at the feet of con Gress. The Great est en vention that ever has bin found out for the use of clocks and Mills of all cinds from Six Inches to eightty feet diammeter the greatist addition to the none world and it the Con Gress thinks proper to notice these lines en as much as to send an answer to the same. further if they think well ov our for eding such wheel mur sheers we will en de ver to com for ward en short time with the same we are now en the State of west new Jersey en the County of Glaucester en the town ship of wool wedge at the malligo mills on the head of prins Morrises River. these from your friends
                  
                     John Trimmel 
                     
                     Oddy B Skeldin 
                     
                  
               